IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00415-CV
 
Veronica Hernandez Gomez,
Individually, and as Personal
Representative of the Estate of
Victor Gomez, Deceased, and on
behalf of all Wrongful Death Beneficiaries,
                                                                                    Appellants
 v.
 
Charter Builders, LTD,
                                                                                    Appellee
 
 
 

From the 170th District
Court
McLennan County, Texas
Trial Court Nos. 2008-2947-4
& 2010-3704-4
 

ORDER OF REFERRAL TO MEDIATION

 
        The Legislature has provided for
the resolution of disputes through alternative dispute resolution (ADR) procedures. 
See Tex. Civ. Prac. & Rem.
Code Ann. §§ 154.001-154.073 (West 2005).  The
policy behind ADR is stated in the statute: “It is the policy of this state to
encourage the peaceable resolution of disputes . . . and the early settlement
of pending litigation through voluntary settlement procedures.”  Id. § 154.002 (West 2005).  Mediation is a form of ADR.  Mediation is a mandatory
but non-binding settlement conference, conducted with the assistance of a
mediator.  Mediation is private, confidential, and privileged.
            Appellants have indicated on
their Docketing Statement that this proceeding is appropriate for mediation. 
We find that this appeal is appropriate for mediation.  See id.
§ 154.021(a) (West 2005); 10th Tex.
App. (Waco) Loc. R. 9.
        Appellants also assert that an
appellate mediator cannot be agreed upon.  The Court assigns the Honorable
Deborah Hankinson as the mediator.  Her address and telephone number is as
follows:
750 North St. Paul Street, Suite 1800
Dallas, TX, 75201
(214) 754-9190
 
            Mediation must occur within
sixty days of this order.
            No less than seven calendar
days before the first scheduled mediation session, each party must provide the
mediator and all other parties with an information sheet setting forth the
party’s positions about the issues that need to be resolved.  At or before the
first session, all parties must produce all information necessary for the
mediator to understand the issues presented.  The mediator may require any
party to supplement the information required by this Order.
            Named parties must be
present during the entire mediation process, and each corporate party must be
represented by a corporate employee, officer, or agent with authority to bind
the corporate party to settlement.
            Immediately after mediation,
the mediator must advise this Court, in writing, only that the case did or did
not settle and the amount of the mediator’s fee paid by each party.  The
mediator’s fees will be taxed as costs.  Unless the mediator agrees to mediate
without fee, the mediator must negotiate a reasonable fee with the parties, and
the parties must each pay one-half of the agreed-upon fee directly to the
mediator.
            Failure or refusal to attend
the mediation as scheduled may result in the imposition of sanctions, as
permitted by law.
            Any objection to this Order
must be filed with this Court and served upon all parties within ten days after
the date of this Order, or it is waived.
            We refer this appeal to
mediation.
            The appeal and all appellate
deadlines are suspended as of the date of this Order.  The suspension of the
appeal is automatically lifted when the mediator’s report to the Court is
received.  If the matter is not resolved at mediation, any deadline that began
to run and had not expired by the date of this Order will begin anew as of the
date the mediator’s report to the Court is received.  Any document filed by a
party after the date of this Order and prior to the filing of the mediator’s
report will be deemed filed on the same day, but after, the mediator’s report is
received.
 
PER
CURIAM
Before
Chief Justice Gray,
        Justice
Davis, and
        Justice
Scoggins
Order
issued and filed March 9, 2011
Do
not publish